NOONAN, Circuit Judge, dissenting:
With admirable desire for harmony with other circuits and with an understandable unwillingness to challenge the conventional wisdom suggested by their decisions, the court has declined to recognize that the United States Constitution has been violated by the sentencing in this case. Harmony and deference to convention are important, but not so important as the fundamental principles of our government. Fundamental principles call for a different result.

The Confrontation Clause

The Sixth Amendment, part of our Bill of Rights, declares: “In all criminal prosecutions, the accused shall enjoy the right ... to be confronted with the witnesses against him____” An initial question is whether sentencing is part of a criminal prosecution. It has been held that the Sixth Amendment right to jury trial does not apply at sentencing, but that conclusion was reached by taking into account the historic exclusion of juries from the sentencing process. Spaziano v. Florida, 468 U.S. 447, 459, 104 S.Ct. 3154, 3162, 82 L.Ed.2d 340 (1984). In contrast, the Sixth Amendment right to counsel at a sentencing hearing has been established. Mempa v. Rhay, 389 U.S. 128, 134-35, 88 S.Ct. 254, 257, 19 L.Ed.2d 336 (1967). The recognition of this right involved the acknowledgment that sentencing is one of “the various stages in a criminal proceeding.” Id. at 134, 88 S.Ct. at 256.
If sentencing is part of a criminal proceeding in determining the right to counsel, it follows that sentencing is also a criminal prosecution in determining the right to confront witnesses. This conclusion is the stronger because “the right to the assistance of counsel has been understood to mean that there can be no restrictions upon the function of counsel in defending a criminal prosecution in accord with the tradi*1371tions of the adversary factfinding process ____” Herring v. New York, 422 U.S. 853, 857, 95 S.Ct. 2550, 2553, 45 L.Ed.2d 593 (1975). What is the point of having counsel if counsel cannot exercise an essential function of counsel — the cross-examination of the witnesses against counsel’s client?
The majority rightly observes that no decision of the United States Supreme Court requires that the Confrontation Clause be applied in sentencing. The court wrongly concludes that it should not be applied in the present case. The wrong conclusion is reached by ignoring two fundamental facts of contemporary criminal law in the federal courts.
First. The normal outcome of a federal criminal prosecution is a plea of guilty. In 318,737 federal investigations in the period 1987-1989, there were 165,757 indictments, and there were 116,619 guilty pleas. Eighty-three percent of criminal prosecutions resolved by an adjudication of guilt terminated without trial. U.S. Sentencing Commission, The Federal Sentencing Guidelines: A Report on the Operations of the Guidelines Sys. and Short-Term Impacts on Disparity in Sentencing, Use of Incarceration, and Prosecutorial Discretion and Plea Bargaining 69 (Dec. 1991). In all of these instances the only significant event in the criminal prosecution was the sentencing. To deny that the sentencing process is part of a criminal prosecution is to cut out the guts of criminal prosecution as it is conducted in our courts. By the same stroke the Sixth Amendment is struck and crippled.
In another context, it has been observed that there is a tendency for the courts to build Potemkin Villages — that is, attractive but illusory structures that suggest a healthy state of constitutional safeguards that do not actually exist. Michael W. McConnell, Free Exercise Revisionism and the Smith Decision, 57 U.Chi.L.Rev. 1109, 1110 (1990). To pretend that we are assuring the rights of the accused in “all criminal prosecutions,” but to deny the confrontation right in eighty-three percent of such prosecutions, is to create a Potemkin Village. We pretend to solicitude for the accused’s rights. We deny them in fact.
Second. The pretense is the more subversive because the facts accepted as established at the sentencing hearing determine the sentence, in some instances with mathematical exactitude. In drug cases, the quantity of drugs possessed or distributed mechanically sets the limits of the sentence that must be given. U.S.S.G. § 2D1.1. In this respect, sentencing under the Sentencing Guidelines is wholly different from sentencing before 1987 where the district court had an almost unrestrained discretion to sentence within the broad limits set by the relevant criminal statute. See Stanley A. Weigel, The Sentencing Reform Act of 1984: A Practical Appraisal, 36 UCLA L.Rev. 83 (1988).
To fail to take account of the radical change effected by the Sentencing Guidelines, and to fail to see that most criminal prosecutions are, in fact, hearings on the sentence to be imposed is to overlook the major features of a criminal trial in our contemporary federal system.
The majority opinion makes the point that the Sentencing Guidelines themselves explicitly allow a sentencing court to consider information without regard to its admissibility and “there is no language in the Guidelines” requiring the application of the Confrontation Clause. To use the Sentencing Guidelines to interpret the Confrontation Clause is to let the tail wag the dog. The Sentencing Guidelines are the work of an ad hoc committee. The Constitution sets the structure of our system. The Guidelines must yield to the Constitution, not the Constitution to the Guidelines.
Traditionally the district courts have considered a wide range of information, and strict compliance with the Confrontation Clause would restrict this range. This observation stands as an objection to respecting the Confrontation Clause here. Two answers make the objection irrelevant. One is that the situation has changed with the Sentencing Guidelines. The other is that the Confrontation Clause has never been construed literally but, while remain*1372ing a vital principle, has shown a certain elasticity in application. See Idaho v. Wright, 497 U.S. 805, 813-14, 110 S.Ct. 3139, 3145-46, 111 L.Ed.2d 638 (1990). If the Confrontation Clause applied to bar the kind of self-serving hearsay admitted in this case, it would not follow that every kind of hearsay must therefore be barred in sentencing.
Here is how Kessack himself later described his statement: He had been advised that he was facing a possible sentence in excess of 30 years and that “the only way” he could hope for a lesser sentence “was to cooperate with the government.” He then “agreed to provide a statement to the government in the hope that I could convince the government to recommend a lesser sentence for me.” The government lawyers
told me that if I minimized my role, or the role of others, that I would be “worthless as a witness” and that they would have ‘no interest in dealing with me’. They also told me that it didn’t matter how many kilos I said were involved, since nothing I said could or would be used against me.
The government insisted that I could remember things, even when I knew that I couldn’t.
I was especially confused about the amounts of drugs involved and the sources of the drugs. I can’t really be sure of the total amounts involved and the sources of cocaine.
In this case, the hearsay was of a character that we have stamped as inherently untrustworthy. United States v. Magana-Olvera, 917 F.2d 401, 409 (9th Cir.1990). It was a statement, like the statements in that case, made by a defendant “under custody.” Id. It was a statement, like the statements in that case, made “in an attempt to curry favor from the federal authorities.” Id. It was a statement, like the statements in that case, designed to produce a plea bargain. Id. It was a statement, unlike the statements in that case, disavowed by the man who made it. It was a statement not at all against Kessack’s interest because by its terms it could not be used against him except to impeach him if he later testified. The kingpin, Kessack was in a position to save his own skin by implicating deeply almost any one of his minions that he chose to throw to the government. No one would care to put credence in such a man’s accusations, proffered in conditions under which he stood to profit by giving the prosecution some easy guesses about the quantity of drugs in which he dealt.
The district court and the court on this appeal have attempted to save the credibility of the statement by finding it corroborated by evidence extrinsic to the statement itself and extrinsic to the circumstances in which the statement was made. The district court took account of testimony by witnesses and admissions by Kessack and other conspirators to reach the conclusion that the conspiracy involved at least 50 kilos of cocaine. To the extent that this evidence was probative of this quantity, it was unnecessary for the district court to rely on Kessack’s statement; if all these other pieces of admissible evidence did, in fact, establish a quantity over 50 kilos, why refer to Kessack’s statement at all? On the other hand, if only Kessack’s statement established the specific quantity, these other pieces of evidence were not corroborative of the precise information gathered from his statement and the specific number derived from it remained as much of a guess, motivated by self-interest, as it did before the district court looked at the “corroborating” evidence.
Salvaging the statement by this kind of extrinsic evidence is in any event inconsistent with the application of the Confrontation Clause. For hearsay to be accepted there must be “particularized guarantees of trustworthiness,” found by considering “the totality of the circumstances.” Idaho v. Wright, 497 U.S. at 819, 110 S.Ct. at 3148. But the totality of the circumstances “include only those that surround the making of the statement and that render the declarant particularly worthy of belief.” Id. The circumstances surrounding the *1373making of this statement make the declarant particularly worthy of unbelief. The rank violation of the Confrontation Clause should result in a remand for resentencing of the defendants affected by the unreliable hearsay.
The purpose of the Confrontation Clause is to present “a barrier against flagrant abuses, trials by anonymous accusers, and absentee witnesses.” California v. Green, 399 U.S. 149, 179, 90 S.Ct. 1930, 1946, 26 L.Ed.2d 489 (1970) (Harlan, J., concurring). This understanding of the Confrontation Clause has recently been repeated in the same breath in which a certain flexibility in its application was acknowledged. Maryland v. Craig, 497 U.S. 836, 851, 110 S.Ct. 3157, 3166, 111 L.Ed.2d 666 (1990). What Justice Harlan and the Court in Craig recognized as a type of “flagrant abuse” in the context of a trial occurs here — “testimony” by an absentee witness; not only by an absentee witness but an absentee witness who had motive to lie the first time and later claimed that he had been confused and unaware about the quantity of drugs and said he knew facts when he could not remember them! The right at stake here goes to the heart of criminal justice — the right not to lose one’s liberty on the basis of unreliable accusation.

The Due Process Clause

Reliance is placed by the majority on Williams v. New York, 337 U.S. 241, 69 S.Ct. 1079, 93 L.Ed. 1337 (1949), where it was held not to be a violation of due process for a judge, choosing between a sentence of death and life imprisonment, to use a wide variety of out-of-court information. Williams reached this result, the Court said, because the Court was reluctant to “undermine modern penological procedural policies.” Id. at 250, 69 S.Ct. at 1084. Those policies were to have the punishment fit the individual and not merely the crime, with the result that indeterminate sentences and the use of parole were emphasized and rehabilitation of the defendant was a major goal. Id. at 247-249, 69 S.Ct. at 1083-1084. In that more innocent world, probation workers were viewed as “trained” to aid offenders, id. at 249, 69 S.Ct. at 1084, and their report was seen as impartial, not adversarial.
The case is substantially different under the Sentencing Guidelines with their focus on a uniform punishment for particular crimes, with the diminishing confidence in rehabilitation as a purpose of incarceration, and the subjection of probation reports to adversarial hearings. To rely on a decision made in a different world 40 years ago as the measure of due process is to ignore the realities of the present system. See Note, An Argument for Confrontation Under the Federal Sentencing Guidelines, 105 Harv.L.Rev. 1880, 1885 (1992).
The Due Process Clause requires that defendants not be sentenced based on “misinformation of constitutional magnitude”. United States v. Tucker, 404 U.S. 443, 447, 92 S.Ct. 589, 592, 30 L.Ed.2d 592 (1972); see also Gardner v. Florida, 430 U.S. 349, 358, 97 S.Ct. 1197, 1205, 51 L.Ed.2d 393 (1977) (plurality) (due process applies during sentencing). It violates due process to be sentenced on the basis of materially false or unreliable information. United States v. Messer, 785 F.2d 832, 834 (9th Cir.1986). Material information is “unreliable” if it “lacks ‘some minimal indicium of reliability beyond mere allegation.’ ” United States v. Ibarra, 737 F.2d 825, 827 (9th Cir.1984) (quoting United States v. Baylin, 696 F.2d 1030, 1040 (3rd Cir.1982)); United States v. Hull, 792 F.2d 941, 942 (9th Cir.1986).
Kessack’s statement is unalloyed allegation. It is the sort of self-serving statement that desperate men make to save themselves from a lifetime of imprisonment. The Supreme Court has refused to deviate from “the time-honored teaching that a co-defendant’s confession inculpating the accused is inherently unreliable”. Lee v. Illinois, 476 U.S. 530, 546, 106 S.Ct. 2056, 2065, 90 L.Ed.2d 514 (1986). A statement that is “inherently unreliable” cannot be rehabilitated.
The majority opinion concedes that the defendant has a due process right not to be sentenced on the basis of materially incorrect information. How does one determine if information is materially incorrect except by first examining the reliability of the person offering the information and the circumstances in which it was offered? It *1374has been recognized that the denial of cross-examination calls into question “the ultimate ‘integrity of the fact-finding process.’ ” Chambers v. Mississippi, 410 U.S. 284, 295, 93 S.Ct. 1038, 1046, 35 L.Ed.2d 297 (1973) (quoting Berger v. California, 393 U.S. 314, 315, 89 S.Ct. 540, 541, 21 L.Ed.2d 508 (1969)). The observation is made in terms of the Confrontation Clause, but if the ultimate integrity of the fact-finding process has been undermined, due process itself has been denied. What our system puts forward as “ ‘an essential and fundamental requirement for the kind of fair trial which is this country’s constitutional goal,’ ” Chambers, 410 U.S. at 295, 93 S.Ct. at 1046 (quoting Pointer v. Texas, 380 U.S. 400, 405, 85 S.Ct. 1065, 1068, 13 L.Ed.2d 923 (1965)), is equally an essential and fundamental requirement of fairness in a sentencing procedure where the sentence is determined by the facts accepted as true. It violates not only the Confrontation Clause but the principle of fair play which animates our entire system of criminal justice to let Kessack’s self-serving statement determine his co-defendants’ sentence.
I respectfully dissent.